DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 25 January 20201, the following occurred:
claims 3, 14, and 15 were cancelled; and
claims 1, 5, 12, 13, 16-18, and 20 were amended.
Claims 1-2, 4-13, and 16-20 are pending.
	
Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4:  The dependency is recited as being on claim 3, which has been cancelled. As currently claimed, “the workflow recommendation” and “the modifications of the specific workflow recommendation” lack antecedent basis. A change of dependency to being on claim 1 would fix these antecedent basis issues.

Claim 12:  The dependency is recited as being on claim 3, which has been cancelled. As currently claimed, “the specific workflow recommendation” and “the actual workflow usage” lack antecedent basis. A change of dependency to being on claim 1 would fix these antecedent basis issues.

Claim 13:  The dependency is recited as being on claim 12, which is dependent on claim 3, which has been cancelled. As currently claimed, “the optimal workflow usage” and “the workflow recommendation” lack antecedent basis. Correcting the dependency of claim 12 as indicated above would fix these antecedent basis issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 17-19), machine (claim 20), and manufacture (claims 1-2, 4-13, and 16) which recite steps of:  (claims 1 and 20) providing a database accessible by clients, map a plurality of model codes, receiving a request from a user, identifying the client, providing access to the user, enable the user to chart data, receiving data from the user, storing the data in a database, enabling the user to modify the workflow recommendation, identifying key performance indicator data, and utilizing the KPI data to automatically make modifications to the workflow recommendation; and (claim 17) providing a database accessible by clients, map a plurality of model codes, providing access to the user, enable the user to chart data, enabling the user to modify the workflow recommendation, measuring actual workflow usage, measuring optimal workflow usage, comparing the optimal and actual workflow usage to determine KPI data, storing the KIP data in a database, and utilizing the KPI data to automatically modify the workflow recommendation.  

Step 2A, Prong One:
These steps of (claims 1 and 20) map a plurality of model codes, identifying the client, enable the user to chart data, enabling the user to modify the workflow recommendation, identifying key performance indicator data, and utilizing the KPI data to automatically make modifications to the workflow recommendation; and (claim 17) map a plurality of model codes, enable the user to chart data, enabling the user to modify the workflow recommendation, measuring actual workflow usage, measuring optimal workflow usage, comparing the optimal and actual workflow usage to determine KPI data, and utilizing the KPI data to automatically modify the workflow recommendation, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claim 1) computer storage media, database, client, and device; (claim 17) computerized, database, client, and device; and (claim 20) processor, computer storage medium, database, client, and device language, these steps in the context of these claims encompass a mental process of the user. 
Specifically regarding claims 1 and 20, map a plurality of model codes can be performed mentally (e.g. A = 1). Similarly, identifying the client can be performed mentally (i.e. mentally identify). Regarding enable the user to chart data, both enabling the user and the physical charting can be performed mentally, such as by giving permission and by charting information contained in the mind, respectively. Similar arguments apply to enabling the user to modify the workflow recommendation. Regarding identifying key performance indicator data, this identification can be performed mentally. Similarly, utilizing the KPI data to automatically make modifications to the workflow recommendation can entail mental utilization of this data to effect these modifications.
Specifically regarding claim 17, map a plurality of model codes can be performed mentally (e.g. A = 1). Regarding enable the user to chart data, both enabling the user and the enabling the user to modify the workflow recommendation. Because the claims set forth no particular manner in which to perform the measuring, the broadest reasonable interpretation of measuring actual workflow usage and measuring optimal workflow usage include mentally observing the usage. Similarly, comparing the optimal and actual workflow usage to determine KPI data could simply be a mental comparison. Finally, and utilizing the KPI data to automatically modify the workflow recommendation can entail mental utilization of this data to effect these modifications.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4 and 10, narrowing or defining using a computer as a tool to perform a mental process; claim 6, narrowing or defining a mental process of associating information; claims 7 and 8, narrowing or defining a mental process of mapping concepts; and claims 12, 13, and 16, narrowing or defining a mental process of measuring workflow usage and utilizing the KPI data; all reciting particular aspects of how the above limitations may be performed in the mind but for recitation of generic computer components).  

Step 2A, Prong Two:

amount to mere instructions to apply an exception (such as recitation of (claim 1) computer storage media, database, client, and device; (claim 17) computerized, database, client, and device; and (claim 20) processor, computer storage medium, database, client, and device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0031]-[0039], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claim 1) receiving data from the user via the device amounts to mere data gathering; and recitation of (claim 17) the KPI data being stored in a KPI database amounts to insignificant post-solution activity, see MPEP 2106.05(g));
generally link the abstract idea to a particular technological environment or field of use (such as computer storage media, database, client, device, computerized, and processor generally link to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4-5, 7, 9-13, and 18-19, reciting use of databases, clients, and neural networks, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 4-5, reciting receiving indications and retrieving data to prepopulate the workflow recommendation, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claim 2, reciting particular types of stored data, which claims 2 and 5, reciting providing stored data and prepopulating the workflow recommendation, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to insignificant application; and claims 2, 4-5, 7, 9-13, and 18-19, generally linking to a computer environment through recitation of database, device, client, etc… and generally linking to machine learning (i.e. the neural network of claims 9-11), which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claim 1) receiving data from the user via the device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); (claim 1) the data being stored in a client database and (claim 17) the KPI data being stored in a KPI database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  (claim 2) providing stored data to the user via the device; (claims 12 and 18) storing [data] in a build database; (claims 13 and 19) storing [data] in a workflow database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2017/0116169 A1), hereinafter Malek, in view of Anand et al. (US 2014/0095203 A1), hereinafter Anand.

Claims 1 and 20:

(claim 1)  One or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations for managing workflow recommendations across a plurality of clients, the operations comprising:
[0059] computer-readable medium with instructions
(claim 20)  A system for managing workflow recommendations across a plurality of clients, the system comprising: a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to:
[0059] computer-readable medium with instructions. [0054]-[0056] and [0059] processor.
providing a model database for one or more ontologies that is accessible by a plurality of clients, the model database having access to a centralized concept mapping service that maps a plurality of model codes corresponding to model concepts to a plurality of standard based concept codes corresponding to client domain specific customized concepts for an ontology of the one or more ontologies;
[0015]-[0018] server, databases and clients; [0023] mapping service; [0026] access to forms via server
upon receiving a request from a user of the plurality of clients via a device, identifying the client corresponding to the user and the ontology corresponding to the request;
[0026] receiving request
providing access to the user via the device to a workflow recommendation that enables the user to chart data for a patient, the workflow recommendation including the model concepts;
[0026] providing access
(claim 1)  receiving data from the user via the device, the data being stored in a client database in accordance with the client domain specific customized concepts;
[0028] receiving data
enabling the user to modify the workflow recommendation to generate a specific workflow recommendation by modifying the model concepts that are included in the workflow recommendation;
[0041]
	
While Malek does disclose the mapping of codes and concepts, as discussed above, Malek does not explicitly disclose “identifying key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and utilizing the KPI data to automatically make modifications to the workflow recommendation or to the model concepts.” However, Anand does disclose these limitations, specifically:
identifying key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and 
[0039] comparing predefined (optimal) workflow to a designed (specific) workflow using a comparison score (KPI).
utilizing the KPI data to automatically make modifications to the workflow recommendation or to the model concepts.
[0020], [0044]-[0045]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media as disclosed by Malek with “identifying key performance indicator (KPI) data in a KPI database, the KPI data comparing optimal workflow usage to actual workflow usage; and utilizing the KPI data to automatically make modifications to the workflow recommendation or to the model concepts” as disclosed by Anand. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “find a workflow and/or characteristics of workflow tasks that provide optimized outcome, cost, or other measure of quality or effectiveness” (Anand:  [0040]).

Claim 2:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
providing stored data to the user via the device, the stored data corresponding to client domain specific customized concepts of the plurality of client domain specific customized concepts that map to model concepts of the workflow recommendation.
[0027]

Claim 4:
Malek in view of Anand discloses the computer storage media of claim 1 (claim recites dependency on claim 3, but is being interpreted as dependent on claim 1), as discussed above. Malek further discloses:
prompting a second client to indicate if the workflow recommendation for the second client should include the modifications of the specific workflow recommendation.
[0044]

Claim 5:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
the workflow recommendation is prepopulated with data from the client database of one or more client databases.
[0027]

Claim 6:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
associating the model concepts to a series of questions and answers.
[0046]

Claim 7:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above. Malek further discloses:
mapping a plurality of model concepts corresponding to the model database for an ontology of the one or more ontologies to a plurality of client domain specific customized concepts corresponding to one or more client databases of a client of the plurality of clients.
[0015]-[0018] server, databases, and clients; [0023] mapping service; [0026] access to forms via server.
	
Claim 8:
Malek in view of Anand discloses the computer storage media of claim 7, as discussed above. Malek further discloses:
a client concept of the plurality of client domain specific customized concepts is mapped to more than one model concept of the plurality of model concepts.
[0046] mapping data fields across various EHR records.

Claim 12:
Malek in view of Anand discloses the computer storage media of claim 1 (claim recites dependency on claim 3, but is being interpreted as dependent on claim 1), as discussed above. 

	While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database, the actual workflow usage being measured inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database, the actual workflow usage being measured inside the specific workflow 
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0022]-[0026] discloses measuring workflow of medical entity which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 13:
Malek in view of Anand discloses the computer storage media of claim 12, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the optimal workflow usage in a workflow database, the optimal workflow usage being measured inside the workflow recommendation and across applications utilizing the workflow recommendation.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the optimal workflow usage in a workflow database, the optimal workflow usage being measured inside the workflow recommendation and across applications utilizing the workflow recommendation.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0039] discloses predefined (optimal) workflow, which would be obvious to store in database of Malek.

The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 16:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “utilizing the KPI data to measure clinical outcomes, client outcomes, or distributed value.” However, Malek in combination with Anand does disclose these limitations, specifically:
utilizing the KPI data to measure clinical outcomes, client outcomes, or distributed value.
[0020], [0044]-[0045]
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 1.

Claim 17:
Malek discloses:
A computerized method for determining key performance indicator (KPI) data for workflow usage across a plurality of clients, the method comprising:
providing a model database for one or more ontologies that is accessible by a plurality of clients, the model database having access to a centralized concept mapping service that maps a plurality of model codes corresponding to model concepts to a plurality of standard based concept codes corresponding to client domain specific customized concepts for an ontology of the one or more ontologies;
[0015]-[0018] server, databases, and clients; [0023] mapping service; [0026] access to forms via server
providing access to a user of the plurality of clients via a device to a workflow recommendation that enables the user to chart data for a patient, the workflow recommendation including the model concepts;
[0026] providing access
enabling the user to modify the workflow recommendation to generate a specific workflow recommendation by modifying the model concepts that are included in the workflow recommendation;
[0041] enabling user

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “measuring actual workflow usage inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation; measuring optimal workflow usage inside the workflow recommendation and across applications utilizing the workflow recommendation; comparing the optimal workflow usage to the actual workflow usage to determine KPI data, the KPI data being stored in a KPI database; and utilizing the KPI data to automatically modify the workflow recommendation.” However, Anand 
measuring actual workflow usage inside the specific workflow recommendation and across applications utilizing the specific workflow recommendation; 
[0022]-[0026] disclose measuring workflow of medical entity.
measuring optimal workflow usage inside the workflow recommendation and across applications utilizing the workflow recommendation;
[0039] discloses assessing the predefined (optimal) workflow.
comparing the optimal workflow usage to the actual workflow usage to determine KPI data, the KPI data being stored in a KPI database; and utilizing the KPI data to automatically modify the workflow recommendation. 
[0039] discloses comparing predefined (optimal) workflow to a designed (specific) workflow using a comparison score KPI, with [0020] and [0044]-[0045] disclosing modifications to the workflow based on the grading/evaluation (KPI data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Malek with the above limitations as disclosed by Anand. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Malek in order to “find a workflow and/or characteristics of workflow tasks that provide optimized outcome, cost, or other measure of quality or effectiveness” (Anand:  [0040]).

Claim 18:
Malek in view of Anand discloses the method of claim 17, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the specific workflow recommendation, configuration data, and the actual workflow usage corresponding to the workflow recommendation in a build database.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0022]-[0026] discloses measuring workflow of medical entity which would be obvious to store in database of Malek.
	
The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 17.

Claim 19:
Malek in view of Anand discloses the method of claim 18, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “storing the optimal workflow usage in a workflow database.” However, Malek in combination with Anand does disclose these limitations, specifically:
storing the optimal workflow usage in a workflow database.
Malek: [0041]-[0042] discloses modified (specific) workflow recommendation used by system coupled to database [0015]. Anand: [0039] discloses predefined (optimal) workflow, which would be obvious to store in database of Malek.

The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 17.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2017/0116169 A1), hereinafter Malek, in view of Anand et al. (US 2014/0095203 A1), hereinafter Anand, further in view of Frazier et al. (US 2002/0120435 A1).

Claim 9:
Malek in view of Anand discloses the computer storage media of claim 1, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts.” However, Frazier does disclose this limitation, specifically:
training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts. 
Whole document, specifically [0018]-[0020]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer storage media as disclosed by Malek with “training a neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts” as disclosed by Frazier. 
Malek in order to “perform pattern recognition or other tasks on a target data set” (Frazier:  [0004]).

Claim 10:
Malek in view of Anand discloses the computer storage media of claim 9, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “prompting a terminologist to confirm suggestions of the neural network.” However, Frazier does disclose this limitation, specifically:
prompting a terminologist to confirm suggestions of the neural network. 
Whole document, specifically [0018]

	The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 9.

Claim 11:
Malek in view of Anand discloses the computer storage media of claim 10, as discussed above.

While Malek does disclose the mapping of codes and concepts, Malek does not explicitly disclose “prom utilizing the trained neural network to map the plurality of model Frazier does disclose this limitation, specifically:
utilizing the trained neural network to map the plurality of model concepts to the plurality of client domain specific customized concepts. 
Whole document, specifically [0018]-[0020]

	The obviousness and motivation to combine Malek with Anand are the same as discussed above for claim 9.

Response to Arguments
Regarding 112(b), applicant’s amendments are sufficient and the corresponding rejections have been withdrawn. However, applicant’s amendments introduced new 112(b) issues, as discussed above.

Regarding 101, applicant’s arguments regarding the claims reciting “Certain Methods of Organizing Human Activity” are persuasive. However, after further consideration and in light of newly amended claims, the claims are now considered to recite “Mental Processes.” This is discussed in detail in the 101 rejection, above.
Applicant argues any judicial exception is integrated into a practical application, specifically arguing the claims are directed to an improvement in computerized charting technology and comparing the present applicant to Cardionet v. Infobionic.
The examiner respectfully disagrees with applicant’s assessment. The core of the claimed invention involves a user charting data, which is a mental process (such as with pen and paper, or even by using a computer). Applicant purports that the claimed invention is directed to an identifying KPI data and utilizing the KPI data to automatically make modifications, which represent the purpose of the claimed invention as a whole, are themselves mental processes insofar as an individual can mentally identify data and subsequently automatically utilize the identified data to make appropriate modifications. In contrast to Caridionet v. Infobionic, the examiner is considering the claims to be “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” Accordingly, the 101 rejection has been maintained.

Regarding 102, applicant’s amendments are sufficient and the 102 rejection of claims 1-8 and 20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 for claims 1-8 and 20 over Malek in view of Anand.
Applicant’s argument regarding Anand’s disclosure of the “identifying” and “utilizing” steps has been considered, but it is not persuasive. The combination of Malek in view of Anand renders obvious the use of the KPI to make modifications to a workflow, as discussed above. Malek discloses making modifications to a “workflow recommendation” as disclosed by applicant, and Anand discloses comparing workflows and recommending alternatives based on the evaluation of the workflows. Applicant specifically argues the “model concepts” portion of the “utilizing” step. However, this is listed in the alternative, with Anand disclosing the “modifications to the workflow recommendation.”
Applicant argues claims 1, 2, 4-8, and 20 are allowable. The examiner respectfully disagrees, as discussed above.

Regarding 103, applicant argues claims 9-11 and 12-19 are allowable, claims 9-16 for their dependence on claim 1; claim 17 for its similarity to claims 1 and 20; and claims 18-19 for their dependence on claim 17. The examiner respectfully disagrees, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626